            Case 3:17-cr-00533-EMC Document 1166-1 Filed 08/28/20 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17-cr-00533-EMC-1                    USA v. Nelson, et al
                                EXHIBIT and WITNESS LIST

JUDGE:                              PLAINTIFF ATTORNEY:             DEFENSE ATTORNEY:
                                                                    Jai Gohel, Eneda Hoxha,
                                                                    Marcia Morrissey, John Walsh,
EDWARD M. CHEN                      Kevin Barry, Ajay Krishnamurthy
                                                                    John Philipsborn, Martin
                                                                    Sabelli, Galia Amran
EVIDENTIARY HEARING DATE:           REPORTER:                       CLERK:
August 28, 2020                     Ana Dub                         Angella Meuleman

PLF   DEF   DATE/TIME           EVI.
NO.   NO    OFFERED     ID      REC    DESCRIPTION                                               BY
            1:00 p.m.                  Court in session. Parties stated appearances.
            1:05 p.m.                  Witness, Jeremy Scheetz, present on the witness stand.
                                       Cross-examination of witness by Jai Gohel on behalf of
                                       Jonathan Nelson.
            1:47 p.m.                  Court in recess.
            2:04 p.m.                  Court reconvened. Cross-examination of witness by
                                       Eneda Hoxha on behalf of Damien Cesena.
      23                X       X      USA, U.S. Patent and trademark Office Hells Angels
                                       Trademark
      24                X       X      Secretary of State – Certificate of Status
            2:12 p.m.                  Cross-examination of witness by Marcia Morrissey on
                                       behalf of Russell Ott.
            2:27 p.m.                  Court examines witness.
            2:31 p.m.                  Cross-examination of witness by John Walsh on behalf of
                                       Christopher Ranieri.
            2:43 p.m.                  Re-direct examination of witness by Ajay Krishnamurthy.
            2:47 p.m.                  Court examines witness.
            2:50 p.m.                  Re-direct examination of witness by Ajay Krishnamurthy.
            2:56 p.m.                  Court examines witness.
            2:59 p.m.                  Re-direct examination of witness by Ajay Krishnamurthy.
            3:10 p.m.                  Re-direct examination of witness by Kevin Barry.
            3:34 p.m.                  Re-cross examination of witness by John Philipsborn.
            3:47 p.m.                  Court examines witness.
            3:51 p.m.                  Re-cross examination of witness by John Philipsborn.

                                                 1
Case 3:17-cr-00533-EMC Document 1166-1 Filed 08/28/20 Page 2 of 2

3:53 p.m.               Court examines witness.
3:54 p.m.               Recess.
4:00 p.m.               Court reconvenes. Re-cross examination of witness by
                        Martin Sabelli.
4:14 p.m.               Re-cross examination of witness by Galia Amran.
4:21 p.m.               Re-cross examination of witness by Marcia Morrissey.
4:32 p.m.               Re-cross examination of witness offered to Jai Gohel. No
                        further questions.
4:33 p.m.               Re-cross examination of witness offered to John Walsh.
                        No further questions.
4:34 p.m.               Re-direct examination of witness offered to the
                        Government. No further questions. Evidentiary Hearing
                        concluded. Scheetz Declaration and attached exhibits
                        [1084-1] admitted for purposes of this Daubert hearing.
                        Court instructed parties to submit a consolidated brief
                        summary by each proffered opinion under Daubert
                        standards as stated on the record. Government to submit
                        brief by 9/4/2020 and defense is to submit brief by
                        9/11/2020. Regarding Laughlin matter brief, parties to
                        meet and confer and to stipulate to a briefing schedule as
                        stated on the record.
4:44 p.m.               Court adjourned. Parties to return for Status Conference
                        and discuss submitted briefs on 9/23/2020 at 2:30 PM.




                                  2
